Per Curiam.

Effective November 1, 1978, R. C. 2945.-37 provides that in a sanity hearing, “[t]he court shall not find a defendant incompetent to stand trial solely * * * because he is receiving or has received psychotropic drugs or other medication under medical supervision, even though without- such drugs or medication the defendant might become incompetent to stand trial.” Thus, wé find that this appeal is moot.
Appellee’s motion to dismiss this appeal is hereby allowed.

Appeal dismissed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, ■Locher and Holmes, JJ., concur.
Herbert, J., concurs in the judgment.